Citation Nr: 1200707	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased (compensable) disability evaluation for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Honolulu, Hawaii.  

As will be discussed below, the RO granted service connection for left ear hearing loss in a September 2011 rating determination and assigned an effective date of August 18, 2011.  Thus, the Board will discuss the Veteran's right ear hearing loss as having been the solely service-connected ear for hearing loss prior to August 18, 2011, and will discuss it as part of bilateral hearing loss from August 18, 2011.  


FINDING OF FACT

The audiological evaluations performed throughout the course of the appeal reveal that no more than a noncompensable disability evaluation for right ear hearing loss was warranted.  


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for right ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

To determine the disability evaluation from hearing loss, the Roman numeral values derived from Table VI are applied to Table VII.  38 C.F.R. § 4.85(f) states that when impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Roman numeral value of I.  Therefore, a Roman numeral value of I will be used for the non-service-connected left ear to determine the Veteran's level of disability from hearing loss in his right ear.  38 C.F.R. §§ 3.383, 4.85(f). 

38 U.S.C.A. § 1160(a)(3) provides that where a veteran has deafness compensable to a degree of 10 percent or more in one ear as a result of service-connected disability and deafness in the other ear as the result of service connected disability not the result of the veteran's willful misconduct, the non-service connected ear will be rated as service connected.  38 U.S.C.A. § 1160(a)(3) (West 2002 & Supp. 2010).

A noncompensable evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

A compensable evaluation of 10 percent is assigned where hearing in the better ear is I and hearing in the worse ear is X or XI; where hearing in the better ear is II, and hearing in the worse ear is V to XI; where hearing in the better ear is III and hearing in the worse ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear is IV or V.  Id.

The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In conjunction with his request for an increased evaluation for his right ear hearing loss, the Veteran submitted the results of a November 2008 VA outpatient audiological evaluation.  The evaluation revealed the Veteran to have decibel level readings of 25, 25, 25, and 85 in the right ear, and 20, 15, 35, and 30 in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 92 percent in the right ear and 88 percent in the left ear.  The Veteran was shown to have an average decibel level reading of 40 in the right ear and 25 in the left ear.  When combining these decibel level readings with the speech discrimination scores, the Veteran was shown to have level I hearing in the right ear and level II hearing in the left ear.  

The Veteran was afforded a VA audiological examination in March 2009.  The Veteran's chief complaints were noted to be hearing loss and tinnitus.  Audiological evaluation revealed the Veteran to have decibel level readings of 25, 35, 30, and 75 in the right ear, and 20, 25, 20, and 35 in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 82 percent in the right ear and 88 percent in the left ear.  The Veteran was shown to have an average decibel level reading of 41 in the right ear and 25 in the left ear.  When combining these decibel level readings with the speech discrimination scores, the Veteran was shown to have level II hearing in the right ear and level II hearing in the left ear.  

The examiner indicated that the testing revealed hearing within normal limits through 2000 Hertz, sloping to a mild to severe sensorineural hearing loss in the right ear, and hearing within normal limits, with a mild sensorineural hearing loss at 4000 Hertz in the left ear.  

In August 2011, the Veteran was afforded an additional VA audiological examination.  The Veteran reported that conversations were hard to hear.  

Audiological evaluation revealed the Veteran to have decibel level readings of 30, 35, 30, and 70 in the right ear, and 15, 20, 20, and 40 in the left ear at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 64 percent in the right ear and 94 percent in the left ear.  The Veteran was shown to have an average decibel level reading of 41 in the right ear and 24 in the left ear.  When combining these decibel level readings with the speech discrimination scores, the Veteran was shown to have level V hearing in the right ear and level I hearing in the left ear.  

The examiner noted that the Veteran had hearing loss across all frequencies and used hearing aids.  The examiner indicated that it might be more difficult to hear clearly in a noisy environment, even with the best hearing aids.  The examiner stated that no amount of hearing loss could prevent a person from being employable and that even completely deaf individuals could seek and maintain employment.  The examiner opined that the Veteran's right ear hearing loss should not prevent him from working in construction management.  

As noted above, prior to the August 18, 2011, service connection was not in effect for left ear hearing loss.  The audiological evaluations demonstrate that the Veteran has not been shown to be deaf in his left ear.  As such, the left ear is to be assigned Roman Numeral level I hearing.  The November 2008 examination results under the diagnostic criteria equate to hearing acuity no worse than Level I in the right ear, paired with Level I in the left ear.  38 C.F.R. § 4.85.  These levels of hearing acuity result in a noncompensable rating under Table VII.  Id.  The results do not meet the criteria for evaluation on the basis of an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.

The March 2009 examination results under the diagnostic criteria equate to hearing acuity no worse than Level II in the right ear, paired with Level I in the left ear.  38 C.F.R. § 4.85.  These levels of hearing acuity result in a noncompensable rating under Table VII.  Id.  The results do not meet the criteria for evaluation on the basis of an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.

With regard to the August 18, 2011, VA examination, which resulted in the grant of service connection for left ear hearing loss, with the effective date of August 18, 2011, the date of the examination, the Board notes that the Veteran's right ear hearing loss is now appropriately rated under the criteria for bilateral hearing loss, as this is most favorable to the Veteran.  

When combining the average decibel level reading with the speech discrimination scores, the Veteran was shown to have level V hearing in the right ear and level I hearing in the left ear.  These levels of hearing acuity result in a noncompensable rating under Table VII.  Id.  The above results do not meet the criteria for evaluation on the basis of an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.

As an aside, assuming that service connection was in effect for both ears throughout the course of the appeal, the results from the above audiological evaluations demonstrate that no more than a noncompensable disability evaluation would have been warranted at any time.  As such, the criteria for a compensable disability evaluation have not been met.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's hearing loss disability manifestations are contemplated by the rating schedule.  The most recent VA examiner did not indicate that the hearing loss disability caused marked interference with employment.  The examiner specifically stated that the Veteran's hearing loss should not prevent him from working.  The disability has also not required any recent periods of hospitalization.  No other exceptional factors have been reported. 

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Veteran's status has been substantiated.  The Board observes that in a March 2009 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim prior to the initial adjudication of the claim in the March 2009 letter.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  The Veteran has also been afforded several VA examinations.  The VA examinations performed and prepared in conjunction with the Veteran's claim are deemed to be adequate to properly decide the Veteran's current appeal.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of his statements and arguments presented by his representative.  He was also given an opportunity to appear at a hearing.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

ORDER

A compensable evaluation for right ear hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


